On Motion for Rehearing

PER CURIAM.
On consideration of the motion for rehearing filed by defendant-appellant Clarence Bell, also known as Willie Dean, the court withdraws its previous opinion and substitutes the following opinion.
This is an appeal of an order denying a motion to correct illegal sentence under Florida Rule of Criminal Procedure 3.800(a). In his motion, the defendant contends that he does not qualify as a violent career criminal (“VCC”) because, according to the defendant, his convictions do not satisfy the sequential conviction requirement. See § 775.084(l)(c), (2), (5), Fla. Stat. (1997). The trial court summarily denied the defendant’s Rule 3.800(a) motion, and the defendant has appealed.
On appeal from a summary denial, this court is obligated to reverse unless the postconviction record conclusively shows that the defendant is not entitled to any relief. Fla. RApp. P. 9.141(b)(2)(D). We are unable to say that the limited postcon-viction record now before us conclusively refutes the claim that the sequential conviction requirement was not satisfied. Accordingly we reverse the order now before us solely with respect to the sequential conviction requirement and remand for further proceedings on that issue. If the trial court again summarily denies the claim, the court shall attach records conclusively refuting the claim. We affirm with regard to the remainder of the points raised by the defendant.
Affirmed in part, reversed in part, and remanded for further proceedings consistent herewith.